J-A08039-17


                                  2017 Pa. Super. 233

MAXAMOR WENTZEL, A MINOR, BY HIS                  IN THE SUPERIOR COURT OF
PARENT AND NATURAL GUARDIAN                             PENNSYLVANIA
CHARISMA WENTZEL, AND CHARISMA
WENTZEL, IN HER OWN RIGHT


                       v.

DOMINIC CAMMARANO, III, D.O.;
READING HEALTH PHYSICIAN
NETWORK; READING OB/GYN, P.C.,
READING OB/GYN & WOMEN’S BIRTH
CENTER, LLC; READING HOSPITAL;
READING HEALTH SYSTEM; ALL ABOUT
CHILDREN PEDIATRIC PARTNERS, P.C.;
TENET HEALTH SYSTEM; ST.
CHRISTOPHER’S HOSPITAL FOR
CHILDREN, LLC; ST. CHRISTOPHER’S
HOSPITAL FOR CHILDREN HEART
CENTER FOR CHILDREN AND ALLEGHENY
INTEGRATED HEALTH GROUP

APPEAL OF: CHARISMA WENTZEL,
INDIVIDUALLY IN HER OWN RIGHT AND
AS PARENT AND NATURAL GUARDIAN OF
MAXAMOR WENTZEL
                                                      No. 1159 EDA 2016


                       Appeal from the Order March 24, 2016
              In the Court of Common Pleas of Philadelphia County
                 Civil Division at No(s): 4185 August Term, 2015


BEFORE: PANELLA, J., LAZARUS, J., and STEVENS, P.J.E.*

CONCURRING STATEMENT BY LAZARUS, J.:                    FILED JULY 19, 2017


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A08039-17



      I concur. In a medical malpractice claim, a plaintiff's cause of action

arises where the defendants’ alleged negligent acts occurred. It is where the

health care services are furnished, not where the plaintiff’s injury occurred.

See Pa.R.C.P. 1006(a.1).      For venue purposes in a medical malpractice

action, the cause of action arises in the county where the negligent act or

omission of failing to provide the needed care occurred.     Cohen v. Furin,

946 A.2d 125 (Pa. Super. 2008).

      Here, a pediatric cardiologist working for St. Christopher’s Hospital,

located in Philadelphia, interpreted Plaintiff’s Berks County transthoracic

echocardiogram (TEE) in Philadelphia County, wrote a report of her findings,

billed for her services, and forwarded the results of the test to Plaintiff’s

treating providers in Berks County.      Accordingly, Philadelphia County is

where the alleged malpractice occurred; it is where the health care services

were rendered to Plaintiff.

      Where the review and interpretation of the Berks County TEE took

place in Philadelphia, the diagnosis and recommended course of action was

rendered by a doctor located in Philadelphia County, and that same

Philadelphia doctor did not transmit the results in a timely fashion, venue is

proper in Philadelphia. Pa.R.C.P. 1006(a.1). Because the St. Christopher’s

doctor failed to timely transmit her report to the Berks County providers,

which recommended Plaintiff receive immediate treatment or intervention at

St. Christopher’s Hospital, Plaintiff’s treatment was delayed, which ultimately

caused him harm. This neglect was neither ministerial, secretarial, nor

insignificant. Accordingly, the trial court abused its discretion in sustaining

Defendants’ preliminary objections and transferring venue to Berks County.



                                     -2-